DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-12, the prior art does not teach “…determining whether an input data signal represents a moving image or a static 5image; determining an image transition from a first static image to a second static image when the input data signal represents the static image; determining a number of afterimage compensation frames using data of the first static image and data of the second static image when the image transition occurs; and 10inserting the afterimage compensation frames corresponding to a determined number of the afterimage compensation frames in a single low frequency driving cycle between a first normal frame corresponding to the first static image and a second normal frame corresponding to the second static image.”
Regarding claims 13-20, the prior art does not teach: “…a display panel which displays an image; a driving controller which determines whether an input data signal represents a moving image or a static image, determines an image transition from a first static image to a 15second static image when the input data signal represents the static image, determines a number of afterimage compensation frames using data of the first static image and data of the second static image when the image transition occurs and inserts the afterimage compensation frames corresponding to a determined number of the afterimage compensation frames in a single low frequency driving cycle between a first normal frame corresponding to 20the first static image and a second normal frame corresponding to the second static image; and a data driver which generates a data voltage based on the data signal and outputs the data voltage to the display panel.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Hwang et. al. [2019/0147798], Cho et. al. [2019/0114458], Marai et. al. [2012/0086740], Hicks et. al. [2018/0304151].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SASINOWSKI whose telephone number is (571)270-5883.  The examiner can normally be reached on 7am - 4pm, Mon.-Fri. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW SASINOWSKI/Primary Examiner, Art Unit 2625